PER CURIAM.
The defendant appeals from conviction of third degree arson. ORS 164.040.
*384He was one of a group who interfered with Navy recruiters at the University of Oregon, taking a table cover and recruiting pamphlets from the recruiters and burning them. He contends that there was no proof that he burned the cover as charged.- He was an active aider and abettor, if not one who actually ignited the cover. The defendant asserts he was charged as a principal, whereas the proof was that he was an aider and abettor; therefore, the court erred in instructing the jury it could find him guilty under the indictment. The distinction between principal and aiders and abettors was abolished by ORS 161.220, which requires that all shall be “indicted, tried, and punished as principals.”
The essence of defendant’s argument is that Oregon Constitution, Art I, § 11, was violated because the indictment was insufficient to tell him the “nature and cause” of the crime with which he was charged. The nature of the crime was that he was an aider and abettor, not a principal as charged, he argues. The same argument was made in State v. Steeves, 29 Or 85, 43 P 947 (1896). It was rejected after a thorough discussion of the defendant’s contention. The opinion in that case is the law in Oregon.
Affirmed.